Opinion issued August 28, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00722-CR
____________

ESTEBAN GARZA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause No. 1066269



 
MEMORANDUM  OPINION
           On August 6, 2009, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).